Case 1:19-cv-21788-FAM Document 17 Entered on FLSD Docket 07/02/2020 Page 1 of 8



                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                           Case Number: 19-21788-CIV-MORENO
   CELACE POLIARD,

                  Petitioner,
   vs.

   UNITED STATES OF AMERICA,

                  Respondent.

  _________________________________________/
              ORDER ADOPTING REPORT AND RECOMMENDATION AND
               ORDER DENYING PETITIONER’S SECTION 2255 MOTION
         THE MATTER was referred to the Honorable Lisette M. Reid, United States

  Magistrate Judge, for a Report and Recommendation on Petitioner’s Motion Under 28 U.S.C.

  Section 2255 to Vacate, Set Aside, or Correct Sentence (D.E. 1), filed on May 3, 2019.

         The Magistrate Judge filed a Report and Recommendation (D.E. 15) on June 2, 2020.

  The Court has reviewed the entire file and record, made a de novo review of the issues raised in

  Petitioner’s Objections to the Report and Recommendation (D.E. 16), and is otherwise fully

  advised in the premises. For the reasons explained below, it is

         ADJUDGED that the Objections are OVERRULED and that the Report and

  Recommendation is AFFIRMED and ADOPTED. The Section 2255 Motion is thus DENIED.

                                           DISCUSSION

         Petitioner’s Section 2255 Motion seeks relief on a one ground: that “[c]ounsel was

  [i]neffective for allowing [him] to be unconstitutionally enhanced and sentenced as a Armed

  Career Criminal.” (See D.E. 1 at 4; see also id. at 5–9 (asserting no other grounds).) He alleges

  that “counsel provide[d] no assistance in preparing for a viable defense” during the time between

  the Presentence Investigation Report issuing and the sentencing hearing. Id. at 4.
Case 1:19-cv-21788-FAM Document 17 Entered on FLSD Docket 07/02/2020 Page 2 of 8



         Magistrate Judge Reid concludes in her Report and Recommendation that Petitioner cannot

  satisfy the deficiency prong of his ineffective assistance counsel claim. Magistrate Judge Reid

  reasons that “[n]otwithstanding any scrivener’s error in the [Presentence Investigation Report],

  [Petitioner] has at least three convictions to support the [Armed Career Criminal Act]

  enhancement” and thus “an argument by counsel that [Petitioner] did not have the three predicate

  convictions to support the [Armed Career Criminal Act] enhancement would have been futile.”

  (See D.E. 15 at 15.) Magistrate Judge Reid then concludes that because Petitioner’s counsel was

  not required to raise a meritless argument, the ineffective assistance of counsel claim fails. Id.

  (citing Chandler v. Moore, 240 F.3d 907, 917 (11th Cir. 2001) (“[A]ppellate counsel was not

  ineffective for failing to raise a nonmeritorious issue.”)).

         Petitioner timely objected to the Report and Recommendation. Although he does not

  specifically object to Magistrate Judge Reid’s analysis, Petitioner makes these four objections:

         (1) The Court lacked jurisdiction to accept Petitioner’s plea of guilty as to Count 1
             of the Indictment and to later impose a sentence for the same because the
             Indictment failed to list the “essential element” of “affecting interstate
             commerce”;

         (2) His plea of guilty as to Count 2 was jurisdictionally flawed because the Court
             lacked authority to impose a consecutive sentence from the “non-federal
             offense in Count 1”;

         (3) His plea was not knowing, voluntary, and intelligent because he was not advised
             during the plea colloquy of the consequences of the correct guidelines range,
             and that because the Court did not advise Petitioner that Count 1 was a Class C
             felony with a maxmim sentence of 12 years, the Court did not comply with
             Rule 11 of the Federal Rules of Criminal Procedure; and

         (4) Under the First Step Act, Petitioner’s prior convictions would not qualify him
             as an armed career criminal.

  (See D.E. 16 at 1–4.) Notably, none of Petitioner’s objections directly relate to the ineffective

  assistance of counsel claim advanced in his Section 2255 Motion—which is limited to “counsel



                                                     2
Case 1:19-cv-21788-FAM Document 17 Entered on FLSD Docket 07/02/2020 Page 3 of 8



  provid[ing] no assistance in preparing for a viable defense” during the time between the

  Presentence Investigation Report issuing and the sentencing hearing. (D.E. 1 at 4.) All of these

  “objections,” then, are new arguments—which the Court is not required to consider. See Williams

  v. McNeil, 557 F.3d 1287, 1292 (11th Cir. 2009) (“[A] district court has discretion to decline to

  consider a party’s argument when that argument was not first presented to the magistrate judge.”).

  Even though the Court is not required to consider these new arguments, because the first and

  second objections are grounded in jurisdiction and because it is conceivable that the third and

  fourth objections relate to the claim in the Section 2255 Motion, the Court will exercise its

  discretion, in the interests of efficiency and finality, and address the objections.

         The first jurisdictional objection is that the Court lacked jurisdiction to accept Petitioner’s

  plea of guilty as to Count 1 and to later impose a sentence for the same because the Court did not

  inform Petitioner that federal jurisdiction was invoked. (D.E. 16 at 1–2.) The Court disagrees.

  The Court had jurisdiction under 18 U.S.C. Section 3231, which provides that “[t]he district courts

  of the United States shall have original jurisdiction, exclusive of the courts of the States, of all

  offenses against the laws of the United States.” And here, Count 1 of the Indictment charged

  Petitioner with a violation of United States law, specifically 21 U.S.C. Section 841(a)(1).

  See United States v. Poliard, No. 1:18-cr-20907, D.E. 6 at 1–2 (S.D. Fla. Nov. 19, 2018). Thus, it

  is clear that the Court had jurisdiction to accept the guilty plea and to impose the sentence.

         Petitioner also argues that the Court lacked jurisdiction because Count 1 of the Indictment

  failed to list the “essential element” of “affecting interstate commerce.” (D.E. 16 at 1–2 (citing

  Stirone v. United States, 361 U.S. 212, 218 (1960).) This exact argument has been rejected before.1


         1
            In similar vein, the Eleventh Circuit rejected Petitioner’s as-applied challenge to his
  conviction under 18 U.S.C. Section 922(g)(1) because “as Poliard has stipulated -- the guns that
  Poliard possessed in Florida were manufactured outside of Florida and, thus, had traveled in
  interstate commerce.” United States v. Poliard, 789 F. App’x 212, 213 (11th Cir. 2020)

                                                     3
Case 1:19-cv-21788-FAM Document 17 Entered on FLSD Docket 07/02/2020 Page 4 of 8



  In Brown v. United States, the petitioner filed a Section 2255 motion arguing that, under Stirone,

  the charge of violating Section 841(a)(1) was defective because the indictment failed to allege an

  essential element of the offense: “the nexus to interstate commerce.” No. 5:99-CV-74 (WDO),

  2006 WL 1519960, at *4 (M.D. Ga. May 30, 2006). There, the court explained that unlike in

  Stirone—which was a Hobbs Act case—“interstate commerce is not an essential element of” a

  Section 841(a)(1) violation. Id. at *5. The court pointed out that both “[t]he United States Supreme

  Court and [t]he Eleventh Circuit Court of Appeals have consistently held that Congress has the

  power to regulate controlled substances through the commerce clause.” Id. at *3 (citing United

  States v. Bernard, 47 F.3d 1101, 1103 (11th Cir. 1995) (ruling that 21 U.S.C. Section 801 is a

  “congressional finding that authorizes federal prosecutors to enforce the laws against possession,

  manufacture, and sale of controlled substances . . . .”)). The court thus ruled that the petitioner’s

  argument was “without merit.” Id. at *5. The Court agrees with Brown’s sound reasoning.

         The bottom line is that “[i]f an indictment specifically refers to the statute on which the

  charge [is] based, [then] the reference to the statutory language adequately informs the defendant

  of the charge.” United States v. Fern, 155 F.3d 1318, 1325 (11th Cir. 1998) (citing United States

  v. Stefan, 784 F.2d 1093, 1101–02 (11th Cir. 1986)). Section 841(a)(1) makes it “unlawful for any

  person knowingly or intentionally . . . to manufacture, distribute, or dispense, or possess with

  intent to manufacture, distribute, or dispense, a controlled substance.” And here, Count 1 of the



  (per curiam) (citing United States v. Wright, 607 F.3d 708, 715–16 (11th Cir. 2010) (noting
  Section 922(g) “only requires that the government prove some minimal nexus to interstate
  commerce, which it may accomplish by demonstrat[ing] that the firearm possessed traveled in
  interstate commerce”) (internal quotations omitted)). The Eleventh Circuit also noted that
  Petitioner conceded his facial challenge to Section 922(g)(1) under the Commerce Clause because
  the argument was “foreclosed by . . . binding precedent.” Id. (“We have repeatedly held that
  Section 922(g)(1) is not a facially unconstitutional exercise of Congress’s power under the
  Commerce Clause because it contains an express jurisdictional requirement.”) (quoting United
  States v. Jordan, 635 F.3d 1181, 1189 (11th Cir. 2011)).

                                                   4
Case 1:19-cv-21788-FAM Document 17 Entered on FLSD Docket 07/02/2020 Page 5 of 8



  Indictment alleges all that is required under Fern: that Petitioner “did knowingly and intentionally

  possess with intent to distribute a controlled substance, in violation of Title 21, United States Code,

  Section 841(a)(1).” See Poliard, No. 1:18-cr-20907, D.E. 6 at 1.2 Therefore, the Court finds that

  it had jurisdiction to accept the guilty plea and to impose the sentence for Count 1. The first

  objection is accordingly overruled.

         The second jurisdictional objection is that Petitioner’s guilty plea as to Count 2, a violation

  of 18 U.S.C. Section 924(c)(1)(A), is jurisdictionally flawed because the Court lacked authority to

  impose a sentence for Count 2 that was consecutive to the “non-federal offense in Count 1.”

  (D.E. 16 at 2.) This objection is premised on Count 1 being jurisdictionally flawed. But as shown

  above, that is not the case. And there is no question that the charge in Count 1 is a federal offense.

         In any event, federal law provides that “[m]ultiple terms of imprisonment imposed at the

  same time run concurrently unless the court orders or the statute mandates that the terms are to

  run consecutively.” 18 U.S.C. § 3584(a) (emphases added). Count 2 charged Petitioner with

  violating Section 924(c)(1)(A)(i), which provides in relevant part that “any person who, during

  and in relation to any . . . drug trafficking crime . . . in furtherance of any such crime, possesses a

  firearm, shall, in addition to the punishment provided for such . . . drug trafficking crime . . . be

  sentenced to a term of imprisonment of not less than 5 years.” Where such violation occurs, the

  Court is required by law to impose a consecutive sentence: “[n]otwithstanding any other provision

  of law . . . no term of imprisonment imposed on a person under this subsection shall run

  concurrently with any other term of imprisonment imposed on the person, including any term of


         2
             Like the Indictment here, the indictment in Brown charged the petitioner with
  “unlawfully, knowingly, and intentionally possess[ing] with intent to distribute a Schedule II
  controlled substance to-wit: a mixture and substance containing a detectable amount of cocaine,
  that is, cocaine base; all in violation of Title 21, United States Code, Section 841(a)(1).” See 2006
  WL 1519960, at *5. And on this charge, the court ruled that “all essential elements were alleged
  in the indictment drawn against the Petitioner.” Id.

                                                    5
Case 1:19-cv-21788-FAM Document 17 Entered on FLSD Docket 07/02/2020 Page 6 of 8



  imprisonment imposed for . . . [a] drug trafficking crime during which the firearm was

  . . . possessed.” § 924(c)(1)(D) (emphases added). And so for Count 2, the Court imposed a

  5-year manadatory minimum sentence, which, as required by law, was consecutive to the 15-year

  mandatory minimum sentence imposed for Count 1. See Poliard, No. 1:18-cr-20907, D.E. 30 at

  5, 7 (S.D. Fla. Apr. 24, 2019).3 Thus, the Court finds that the plea and the sentence for Count 2

  was not jurisdictionally flawed. The second jurisdictional objection is accordingly overruled.

          The third objection is that Petitioner’s plea was not knowing, voluntary, and intelligent

  because he was not advised during the plea colloquy of the consequences of the correct guidelines

  range, and that because the Court did not advise Petitioner that Count 1 was a class C felony with

  a maximum sentence of twelve years, the Court did not comply with Rule 11 of the Federal Rules

  of Criminal Procedure. (See D.E. 16 at 2–3.)

          This argument does not appear to relate back to the ineffective assistance of counsel claim

  asserted in Petitioner’s Section 2255 Motion—which is premised on Petitioner’s counsel failing

  to object to the Presentence Investigation Report before the sentencing hearing. But to the extent

  that this argument relates back to the claim in the Motion—and thus is not improperly raised for

  the first time at this stage—it is nevertheless refuted by the transcript of the change of plea hearing.

  During the plea colloquy, the Court explained to Petitioner that “the punishment can be very severe

  in this case” and that “[f]or the first count 20 years is the maximum sentence of incarceration.”

  See Poliard, No. 1:18-cr-20907, D.E. 29 at 10 (S.D. Fla. Apr. 24, 2019). The Court asked

  Petitioner if he understood this; Petitioner replied yes. See id. Thus, the Court complied with the



          3
           Petitioner also argues that the Court lacked jurisdiction to impose a “sentence for a
  conviction under [Count 2] consecutive from a conviction under [Count 3].” (D.E. 16 at 2.) This
  argument misconstrues the sentence imposed. The 15-year sentence imposed for Count 3 is
  concurrent to Count 1; it is not consecutive to Counts 1 or 2. See Poliard, No. 1:18-cr-20907,
  D.E. 24 at 2 (S.D. Fla. Mar. 1, 2019). Rather, Count 2 is consecutive to Counts 1 and 3. See id.

                                                     6
Case 1:19-cv-21788-FAM Document 17 Entered on FLSD Docket 07/02/2020 Page 7 of 8



  requirement in Federal Rule of Criminal Procedure 11 that the Court “inform the defendant of, and

  determine that the defendant understands . . . any maximum possible penalty, including

  imprisonment.” Fed. R. Crim. P. 11(b)(1)(H). The third objection is thus overruled as well.

         The final objection is that under the First Step Act, Petitioner’s prior convictions would not

  place him in the category of being an armed career criminal, and that the Report and

  Recommendation erred by “fixat[ing] on the U.S.S. Guidelines Manual[,] which was overruled by

  the First Step Act.” (D.E. 16 at 3.) In other words, Petitioner argues that he is entitled to be

  resentenced because he no longer qualifies as an armed career criminal due to the First Step Act.

         The Court finds that this final objection also misses the mark. Several federal circuit courts

  have held that the First Step Act amended the Controlled Substances Act’s definition of the term

  “serious drug felony”; it did not the Armed Career Criminal Act’s definition of “serious drug

  offense.” See United States v. Smith, 798 F. App’x 473, 476 (11th Cir. 2020) (per curiam)

  (“[Section] 401(a)(1) of the [First Step Act] did not amend 18 U.S.C. § 924(e)(2)(A)(ii)’s

  definition of a ‘serious drug offense’ because the plain and unambiguous language of § 401(a)(1)

  amends only the [Controlled Substances Act]. Nothing indicates that Congress intended to replace

  the [Armed Career Criminal Act’s] separately defined term.”) (internal citation omitted);

  United States v. Smith, 803 F. App’x 973, 974 (8th Cir. 2020) (per curiam) (“Contrary to Smith’s

  contentions, the First Step Act of 2018 neither amends § 924(e)’s ‘serious drug offense’ or ‘violent

  felony’ definitions nor imposes a limitations period for [Armed Career Criminal Act] predicate

  convictions.”); United States v. Edwards, 767 F. App’x 546 (Mem) (4th Cir. 2020) (per curiam)

  (“Edwards contends that the First Step Act amended the language of the [Armed Career Criminal

  Act] to define predicate offenses as prior offenses for which the offender served more than 12

  months’ imprisonment. However, the language on which he relies amended only the Controlled



                                                   7
Case 1:19-cv-21788-FAM Document 17 Entered on FLSD Docket 07/02/2020 Page 8 of 8



  Substances Act’s definition of ‘serious drug felony,’ not the language of the [Armed Career

  Criminal Act].”); see also United States v. Wilson, No. 1:17-CR-60, 2019 WL 6606340, at *7

  (W.D. Mich. Dec. 5, 2019) (“The First Step Act did not modify the definition of ‘serious drug

  offense,’ or any other part of the [Armed Career Criminal Act]. Thus, the First Step Act does not

  impact Defendant’s sentence.”). Therefore, the Court finds that the First Step Act does not impact

  Petitioner’s sentence.

                                          CONCLUSION

         For all these reasons, it is

         ADJUDGED that the Objections (D.E. 16) are OVERRULED and that the Report and

  Recommendation (D.E. 15) is AFFIRMED and ADOPTED. Accordingly, it is

         ADJUDGED that Petitioner’s Motion Under 28 U.S.C. Section 2255 to Vacate, Set Aside,

  or Correct Sentence (D.E. 1) is DENIED. It is further

         ADJUDGED that no certificate of appealability issue.

         DONE AND ORDERED in Chambers at Miami, Florida, this 2nd of July 2020.




                                        ______________________________________
                                              FEDERICO A. MORENO
                                              UNITED STATES DISTRICT JUDGE
  Copies furnished to:
  United States Magistrate Judge Lisette M. Reid
  Counsel of Record
  Celace Poliard, pro se
  17793-104
  Miami FCI
  Federal Correctional Institution
  Inmate Mail/Parcels
  P.O. Box 779800
  Miami, FL 33177


                                                   8
